Per curiam.

We are of opinion, that all the lands levied on by the sheriff as the property of James M’Conaughy deceased, shall contribute, according to the value of the several tracts, to pay off and discharge the debt, interest and costs. We consider real property in Pennsylvania, as assets for payment of debts, and in case of the deficiency of personal property, to be applied to discharge such debts. It does not appear from the will of Janet M’Conaughy, that her intention was, that Mrs. Darlington should take the land devised to her, cum onere. It is however equally subjected to the payment of a proportion of the debts, with the other lands of James M’Conaughy, remaining undisposed of. Mrs. Dar-lington claims as a specific devisee; the residuary devisees cannot be considered in the same light. To charge the lands devised to them with a rateable part of the debts, would not disappoint the true intention or meaning of either of the wills; but to charge the tracts devised to Mrs. Darlington, singly with the payment of the mortgage, would evidently produce that 'effect, which is not to be admitted, if possible to be avoided. Wherefore the court awards a contribution of the whole of the lauds remaining undisposed of.